*1048Celebrada la vista de la moción de desestimación de ape-lación en la cual el apelante admitió los hechos de la moción y solicitó una prórroga para presentar alegato alegando no haberlo hecho en tiempo por no haber recibido aviso del se-cretario de esta corte notificándole fecha y número de radi-cación del recurso.
Apareciendo que aunque no es - una obligación legal del secretario enviar tales avisos, existe sin embargo en los autos una diligencia creditiva de que ambas partes fueron no-tificadas por la Secretaría de esta corte mediante tarjeta postal de que el caso había sido radicado en febrero 11 del corriente año,- y apareciendo que la moción de desestima-ción fue notificada al apelante el día 8 del corriente y que tampoco se acompañó el alegato con la moción de prórroga; no siendo suficiente la excusa ofrecida para que este tribunal haga uso de su discreción en favor del apelante; y vista la ley y la jurisprudencia, se declara sin lugar la moción de prórroga, con lugar la de desestimación y por tanto se deses-tima la apelación establecida contra la sentencia dictada en este caso en septiembre 27, 1923, por la Corte de Distrito de San Juan, Primer Distrito.